Citation Nr: 0511692	
Decision Date: 04/25/05    Archive Date: 05/03/05

DOCKET NO.  99-12 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for cause 
of the veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1956 to 
September 1958 and again from January 1960 to February 1968.  
He died in April 1973.  His death certificate indicated that 
his cause of death was due to intoxication.  At the time of 
his death, he was service connected for schizophrenic 
reaction, undifferentiated type, with a 70 percent 
evaluation, and defective hearing, with a 20 percent 
evaluation.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1998 rating decision of the San 
Diego, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied reopening the claim of 
entitlement to service connection for cause of the veteran's 
death.

In December 2000, the Board remanded this matter for 
additional development and adjudication.

In February 2000, the appellant testified at a personal 
hearing before the undersigned Veterans Law Judge; a 
transcript of which has been associated with the claims file.  
At this hearing, the appellant's representative raised the 
issue of entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318 (West 1991).  
When this matter was before the Board in December 2000, this 
issue was referred to the RO for appropriate action.  As this 
issue has not yet been developed for appellate review, the 
Board again refers it to the RO for appropriate action.  See 
Suttmann v. Brown, 5 Vet. App. 127, 132 (1993).

Additionally, the Board notes that in a May 1968 rating 
decision, the RO granted entitlement to service connection 
for schizophrenic reaction, undifferentiated type, and 
assigned a 100 percent evaluation from March 1, 1968.  
Subsequently, in a September 1968 rating decision, the RO 
reduced the veteran's disability evaluation from 100 percent 
to 70 percent, effective December 1, 1968, and granted 
entitlement to service connection for defective hearing, 
assigning a 20 percent evaluation, effective March 1, 1968.  
The veteran's combined disability evaluation was 80 percent 
as of December 1, 1968.

Accordingly, at the time the RO reduced the veteran's 
disability evaluation for schizophrenic reaction, 
undifferentiated type, from 100 percent to 70 percent, the 
veteran met the specific schedular standards, which would 
have allowed him consideration of a total disability rating 
for compensation purposes on the basis of individual 
unemployability (TDIU).  See 38 C.F.R. § 4.16(a) (2000).  
Under that regulation, it states the following:

Total disability ratings for compensation 
may be assigned, where the schedular 
rating is less than total, when the 
disabled person is, in the judgment of 
the rating agency, unable to secure or 
follow a substantially gainful occupation 
as a result of service-connected 
disabilities: Provided [t]hat, if there 
is only one such disability, this 
disability shall be ratable at 60 percent 
or more, and that, if there are two or 
more disabilities, there shall be at 
least one disability ratable at 40 
percent or more, and sufficient 
additional disability to bring the 
combined rating to 70 percent or more. . 
. .

Id.  

In Norris v. West, 12 Vet. App. 413, 421 (1999), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that based upon case law and the provisions of 38 C.F.R. 
§§ 3.155(c) and 3.157(b) (2000) (addressing what constitutes 
an informal claim for benefits), that when the veteran's 
schedular evaluation meets the minimum criteria of 38 C.F.R. 
§ 4.16(a) and there is evidence of current service-connected 
unemployability in the claimant's claims file or under VA 
control, that pending before VA was a reasonably raised claim 
for a TDIU.  (Citations omitted.)

Therefore, the Board, in December 2000, also referred this 
issue to the RO, finding that the RO must determine if at the 
time of the September 1968 rating decision, wherein the RO 
reduced the veteran's disability evaluation for the service-
connected schizophrenic reaction, undifferentiated type, from 
100 percent to 70 percent and granted service connection for 
defective hearing, assigning it a 20 percent evaluation, 
which created a combined evaluation of 80 percent, whether a 
claim for a TDIU was pending before the RO for the purposes 
of accrued benefits.  

Because no action has been taken on this matter, the Board 
again refers this claim to the RO for appropriate action for 
consideration of the holding in Norris, as it has not been 
developed for appellate review.  See Suttmann, 5 Vet. App. at 
132.


FINDINGS OF FACT

1.  In a February 1976 decision, the Board denied the 
appellant's claim of entitlement to service connection for 
cause of the veteran's death.   In October 1976, upon motion 
for reconsideration, the Board affirmed the February 1976 
Board decision, finding that it was free of obvious error and 
final.

2.  No evidence has been added to the record since the 
October 1976 Board decision that is so significant that it 
must be considered in order to fairly decide the merits of 
the case.





CONCLUSION OF LAW

1.  The Board's October 1976 decision denying the appellant's 
claim of entitlement to service connection for cause of the 
veteran's death, is final.  38 U.S.C.A. § 4005 (1976); 
38 C.F.R. §§ 3.104(a), 3.160(d), 19.112, 19.118, 19.129, 
19.193 (1976).  

2.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for cause of 
the veteran's death.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

With respect to the veteran's attempt to reopen finally 
decided claims of service connection, the VCAA states that 
nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C. § 5103A(f).  VA 
has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a finally decided claim.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004).

The rule is effective November 9, 2000, with exceptions, to 
include the amendment to 38 C.F.R. § 3.156(a), which is 
effective August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  
Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), the provisions of the rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  

Here, the RO, in letters dated in April 2003 and November 
2004, provided the appellant with the notice required under 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b).  Specifically, 
the appellant was furnished notice of the types of evidence 
needed in order to substantiate her claim for service 
connection for cause of the veteran's death, and for 
reopening a finally decided claim, as well as the types of 
evidence VA would assist her in obtaining.  The appellant was 
also informed that this evidence could consist of the 
veteran's death certificate and other medical records or 
medical opinions.  Moreover, in the November 2004 letter, the 
RO specifically requested that the appellant provide to VA 
any other evidence or information in support of her claim, 
including evidence in her possession that pertains to the 
claim.  

In addition, the appellant and her representative were 
provided with a copy of the appealed June 1998 rating 
decision, a May 1999 statement of the case, and a July 2004 
supplement statement of the case.  These documents provided 
notice of the law and governing regulations, as well as the 
reasons for the determinations made regarding her claim.  By 
way of these documents, the appellant was also specifically 
informed of the cumulative evidence previously provided to 
VA, or obtained by VA on her behalf.  

In the present case, the Board notes that VA provided 
adequate VCAA notice only after the initial unfavorable 
decision in this case.  While the notice provided was not 
given prior to the first RO adjudication of the claim, the 
notice was provided by the RO prior to the July 2004 
Supplemental Statement of the Case and also prior to the 
transfer and certification of the veteran's case to the 
Board.  The Board also finds that the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), and observes that the appellant and 
her representative have had time to consider the content of 
the notice and respond with any additional evidence or 
information relevant to the claim.  Based on the above, the 
Board concludes that any defect in the timing of the VCAA 
notice is harmless error.  See generally, Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); see also Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  To decide 
the appeal on these facts would not be prejudicial error to 
the appellant.

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the appellant in obtaining evidence necessary to 
substantiate her claim.  38 U.S.C.A. § 5103A (West 2002).  
Specifically, the information and evidence that have been 
associated with the claims file as of October 1976 consists 
of the veteran's service records, post-service medical 
records, including VA reports and examinations, and 
statements submitted by the appellant and her representative 
in support of the claim.  Since October 1976, additional 
materials added to the record consist of filings by the 
appellant and her representative that include argument in 
support of her claim.  In December 2000, the Board remanded 
this matter in part so that the RO could attempt to obtain 
relevant medical records from VA facilities.  After 
undertaking this attempt, the RO received notices from the 
relevant VA facilities that no additional records could be 
located.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the appellant's claim.  Moreover, the appellant's 
representative has been given the opportunity to submit 
written argument.  Therefore, under the circumstances of this 
case, VA has satisfied its duty to assist the appellant in 
this case.  Accordingly, further development and further 
expending of VA's resources is not warranted and adjudication 
of her claim on appeal poses no risk of prejudice to the 
appellant.  See 38 U.S.C.A. § 5103A; see, also, Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  

II.	Application to reopen a claim of entitlement to 
service connection for 
cause of the veteran's death.

Generally, a claim that has been denied in a Board decision 
or an unappealed RO decision may not thereafter be reopened 
and allowed.  38 U.S.C.A. §§ 511(a), 7103(c), 7104(a), 
7105(c); 38 C.F.R. §§ 20.1100; see also Hayslip v. Principi, 
364 F.3d 1321 (Fed. Cir. 2004).  An exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.
Here, the Board notes that the VCAA is effective November 9, 
2000, with the exception of the amendment to 
38 C.F.R. § 3.156(a), which is effective August 29, 2001.  
66 Fed. Reg. 45,620, 45,629.  The amended definition of new 
and material evidence, codified at 38 C.F.R. § 3.156(a), is 
not liberalizing and applies only to claims to reopen a 
finally decided claim received on or after August 29, 2001.  
66 Fed. Reg. 45,620, 45,629; see also Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334, 1353 
(Fed. Cir. 2003).  It does not apply to the appellant's claim 
to reopen because she filed it at the RO in March 1998.    

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition.  
38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  As defined by the regulation in effect when the 
appellant filed her application to reopen her claim in March 
1998, new and material evidence meant evidence not previously 
submitted to agency decision makers, which bore directly and 
substantially upon the specific matter under consideration, 
which was neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled was so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (1997).  

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  There was no requirement, however, 
that in order to reopen a claim, the new evidence, when 
viewed in the context of all the evidence, both new and old, 
created a reasonable possibility that the outcome of the case 
on the merits would be changed.  Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998) (expressly rejecting the standard for 
determining whether new and material evidence had been 
submitting sufficient to reopen a claim set forth in Colvin 
v. Derwinski, 1 Vet. App. 171 (1991)).  Instead, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit), reviewing the history of former section 38 C.F.R. 
§ 3.156(a), including comments by the Secretary submitted at 
the time the regulation was proposed, concluded that the 
definition emphasized the importance of a complete record 
rather than a showing that the evidence would warrant a 
revision of a previous decision.  Id. at 1363.

In this case, however, the appellant has presented no 
additional evidence since October 1976 that pertains to her 
claim.  The only additional materials added to the record 
since that time consist of filings by the appellant and her 
representative that include argument in support of her claim.  
No additional medical or other evidence relevant to the claim 
has been added.  In addition, in December 2000, the Board 
remanded this matter in part so that the RO could attempt to 
obtain relevant medical records from VA facilities.  After 
undertaking this attempt, the RO received notices from the 
relevant VA facilities that no additional records could be 
located.  

There has therefore been no additional evidence added to the 
record, let alone any evidence that can be said to bear 
directly and substantially upon the specific matter under 
consideration, be considered to be neither cumulative nor 
redundant, or by itself or in connection with the evidence 
previously assembled be considered so significant that it 
must be considered in order to fairly decide the merits of 
the appellant's claim of service connection.  Having 
determined that no new and material evidence has been added 
to the record, the appellant's claim of service connection 
for cause of the veteran's death must therefore be denied.








ORDER

New and material evidence not having been submitted to reopen 
the claim of service connection for cause of the veteran's 
death, the appeal is denied.




	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


